DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base station" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the base station" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11-14, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty et al. (US Pub. 2019/0349965).
Regarding claims 1, 11 and 20, Chakraborty teaches a method comprising: receiving, by a wireless device, configuration parameters of one or more configured grants of an unlicensed cell  [0090], [0112], [0131]; transmitting based on a configured grant of the one or more configured grants: one or more code block groups of a transport block [0140]; and a code block group transmission information indicating a presence of the one or more code block groups for the transport block (see “CBGTI” in [0220]); and receiving a downlink control information comprising: a first field indicating that the base station received the code block group transmission information (“determine for each CBG in the first AUL transmission 915, whether the CBG was properly received or should be retransmitted” in [0216]); and a second field indicating hybrid automatic repeat request feedbacks for the one or more code block groups (“CBG-level feedback” in [0094]).
Regarding claims 2 and 12, Chakraborty teaches the transmitting the one or more code block groups is based on a listen before talk procedure indicating a clear channel [0112].
Regarding claims 3 and 13, Chakraborty teaches encoding the transport block to generate a first number of code block groups corresponding to the transport block, wherein a number of the transmitted one or more code block groups is equal to the first number of code block groups corresponding to the transport block (retransmission of “entire transport block” in [0221] corresponds to equal number).

Regarding claims 8 and 18, Chakraborty teaches the configuration parameters indicate a bitmap comprising a plurality of bits, a value of a bit in the plurality of bits indicates whether a corresponding slot is configured with a configured grant [0209].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. in view of Tang. (US Pub. 2021/0204142).
Regarding claims 5 and 15, Chakraborty teaches the limitations in claims 1 and 11 as shown above.  Chakraborty, however, does not teach transmitting, based on the configured grant, uplink control information comprising hybrid automatic repeat request parameters of the transport block.  Tang teaches transmitting, based on the configured grant, uplink control information comprising hybrid automatic repeat request parameters of the transport block (see “HARQ process identification ID” in [0152]).  It would have been obvious to one skilled in the art to modify Chakraborty to have transmitting, based on the configured grant, uplink control information comprising hybrid automatic 
Regarding claims 6 and 16, Tang teaches the hybrid automatic repeat request parameters comprise a hybrid automatic repeat request identifier of the transport block (see “HARQ process identification ID” in [0152]).
Regarding claims 7 and 17, Tang teaches transmitting, based on the configured grant, an uplink assignment index that identifies the transmission of the one or more code block groups of the transport block (see “uplink assignment index (Uplink assignment index, UAI)” in [0152]).
Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. in view of Myung et al. (US Pub. 2021/0044392).
Regarding claims 9 and 19, Chakraborty teaches the limitations in claims 1 and 11 as shown above.  Chakraborty, however, does not teach the one or more code block groups of the transport block are transmitted via a physical uplink shared channel.  Myung teaches the one or more code block groups of the transport block are transmitted via a physical uplink shared channel [0333].  It would have been obvious to one skilled in the art to modify Chakraborty to have the one or more code block groups of the transport block are transmitted via a physical uplink shared channel as taught by Myung in order to have a TB transmitted through the PDSCH/PUSCH divided into CBG units and transmitted [0332]. 
Regarding claim 10, Chakraborty teaches an uplink control information comprising the code block group transmission information is multiplexed with the one or more code block groups of the transport block (see CBGTI and CBGs in [0150]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414